COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §                 No. 08-16-00285-CR
 HECTOR ENRIQUE ASTORGA,
                                                 §                   Appeal from the
                   Appellant,
                                                 §                 409th District Court
 v.
                                                 §              of El Paso County, Texas
 THE STATE OF TEXAS,
                                                 §                 (TC# 20100D03164)
                   State.
                                               §
                                             ORDER

       The clerk’s record filed in this appeal does not include a certification of the defendant’s

right to appeal. Consequently, on December 20, 2016, the Court entered an order for the trial

court to enter a certification of the Appellant’s right to appeal as required by Rule 25.2(d) of the

Texas Rules of Appellate Procedure. See Cortez v. State, 420 S.W.3d 803 (Tex.Crim.App.

2013)(when a certification of the right to appeal has not been entered, courts of appeals are

required to order trial court to prepare and file the certification rather than dismiss the appeal). A

supplemental record containing the certification was due to be filed in this Court by January 19,

2017. The El Paso County District Clerk has informed the Court that the supplemental record

could not be filed because the certification has not been filed.

       The trial court’s certification of the Appellant’s right to appeal is required in order for

this appeal to continue. Further, this Court is required to ensure that the trial courts comply with

                                                  1
the requirements of Rule 25.2(d). Accordingly, the Court, on its own motion, extends the time

for filing the certification to February 22, 2017. Further, we abate the appeal and remand the

cause to the trial court for preparation and filing of the certification.         The trial court is

ORDERED to prepare and file a certification of the Appellant’s right to appeal with the El Paso

County District Clerk. The certification form is included as Appendix D to the Texas Rules of

Appellate Procedure and the form is available on the Eighth Court of Appeals’ website for the

convenience of the parties and the trial court. In the event the trial court is unable to obtain the

signature of the Appellant on the certification, the trial court is directed to prepare and file the

certification without the Appellant’s signature.       The Court will take steps to ensure that

Appellant is informed of his right to file a pro se petition for discretionary review.

       IT IS SO ORDERED this 23rd day of January, 2017.


                                               PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                  2